Citation Nr: 0803499	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for left eye 
diplopia (double vision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1951 to August 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, granting service connection and assigning a 
non-compensable rating for left eye diplopia.  The veteran 
had a hearing before the Board in December 2007 and the 
transcript is of record. 

The Board notes that the last Supplemental Statement of the 
Case relating to this claim was issued in March 2007.  
Thereafter, the veteran submitted a statement in November 
2007 detailing his current symptoms and treatment.  Review by 
the agency of original jurisdiction (AOJ) is not needed, 
however, because the evidence received was duplicative of the 
veteran's previous statements. 

A Motion To Advance On The Docket (AOD) was granted by the 
Board, due to good or sufficient cause shown, in accordance 
with the provisions of 38 U.S.C.A. § 7107 (West 2002 and 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his left eye diplopia (double 
vision) occurs every three to four months requiring him to 
wear an eye patch for several weeks until the attack 
subsides.  He also alleges his eye condition causes dryness, 
loss of visual acuity, excessive blinking, vertigo and 
headaches on a regular basis.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran was afforded a VA examination in 
connection with his service connection claim in February 
2004, nearly four years ago.  Since that time, voluminous 
amounts of VA outpatient treatment records have been obtained 
through February 2007.  While these subsequent treatment 
records suggest the veteran's eye condition is stable on 
examination and consistent with examination conducted in 
2004, 2005 and 2006, none are adequate for rating purposes.

Specifically, the February 2004 VA examination focused 
primarily on the etiology of the veteran's condition and not 
the current severity.  Indeed, the chart of degrees of 
diplopia was left blank and, instead, the examiner simply 
indicated in a narrative that the diplopia was likely related 
to an in-service injury.  Treatment records since that time, 
similarly, do not adequately explain the degree of the 
veteran's diplopia other than indicating the condition 
affects the upward gaze of his left eye.  In order to fully 
understand the current severity of the veteran's condition, a 
new VA examination is indicated.

The veteran submitted a November 2007 statement and testified 
before the Board in December 2007 that he receives eye 
examinations at the VA two to three times a year.  The RO 
should take this opportunity to obtain any additional VA 
outpatient treatment records from February 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
regarding any eye treatment from the VA 
Medical Center in Boston, Massachusetts 
from February 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above records are obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his service-connected left eye 
diplopia to ascertain the current severity 
of his condition.  The examiner must 
conduct all necessary tests to ascertain 
the manifestations of the veteran's 
condition and provide a completed chart of 
the degree of any diplopia found. 

The examiner should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered.

3.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

